at
+

y

e AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) : rage 1 1 of l 5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT. OF CALIFORNIA

United States of America | . JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)
Jose Rene Perez-Santiago Case Number: 3:19-mj-24291

 

John Owenrbarahan

Defendant's Attorney a ET) Ty

REGISTRATION NO. 91234298

 

 

 

 

‘THE DEFENDANT: NOV 05 2019
pleaded guilty to count(s) 1 of Complaint CLERK, U.S. DISTRICT COURT
i ERN DISTRICT OF CALIFORNIA]
C was found guilty to count(s) Bye N DISTRICT OF nih a

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section | Nature of Offense Count Number(s).
8:1325 | ILLEGAL ENTRY (Misdemeanor) 1 .
[1 The defendant has been found not guilty on count(s)
C). Count(s) — dismissed on the motion of the United States,
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

bf TIME SERVED Oo . days

Assessment: $10 WAIVED Fine; WAIVED
Ki Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents j in
the defendant’s possession at the time of arrest upon their deportation or removal. .

~L Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant’ § economic circumstances.

Tuesday, November 5, 2019
Date of Imposition of Sentence

Received “we | Ky if We

HONORABIE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

 

 

Clerk’s Office Copy | | , 3:19-mj-24291

 

 
